SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 10, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY Corporate Taxpayer’s ID (CNPJ/MF): 43.776.517/0001-80 NOTICE TO THE MARKET ON RELATED-PARTY TRANSACTION Companhia de Saneamento Básico do Estado de São Paulo – Sabesp (“ Company ”), in compliance with Article 30, item XXXIII of CVM Instruction 480 of December 7, 2009, as amended, hereby informs its shareholders and the market in general that on March 18, 2015 it conducted a related-party transaction as follows: I – Description of the transaction, including: a) the parties and their relationship with the Company; and b) the purpose and main terms and conditions On March 18, 2015, the Company, the State of São Paulo and the Department of Water and Electricity – DAEE (“ DAEE ”), and the Sanitation and Water Resources Secretariat of the State of São Paulo (“ SSRH ” ) as intervening party (and, jointly with the Company, the State of São Paulo and DAEE, “ Parties ”), entered into the Term of Agreement as summarized hereinbelow (the “ Term of Agreement ”). The Company clarifies that the State of São Paulo is its controlling shareholder, DAEE is an independent governmental entity of the State of São Paulo and SSRH is the State of São Paulo ’s secretariat , therefore, the Company’s related parties . Pursuant to the Term of Agreement, it is declared herein that (i) the State of São Paulo, by force of the State Law nº 4819/58 of August 26, 1958, revoked by Decree-law nº 200 of May 13, 1974, is liable for the charges deriving from the retirement supplementary benefits and pension plan to SABESP’s retirees and pensioners , (ii) on December 11, 2001, the Parties entered into the “ Term of Recognition, Consolidation of Obligations, Payment Commitments and Other Covenants ”, through which the State of São Paulo undertook to reimburse the Company for its spent amounts thereby between March 1986 and November 2001, as payment of benefits, as provided by Law 4819, (iii) on November 17, 2008, the Parties entered into the Third Amendment to the Term of Recognition and Consolidation of Obligations, Payment Commitment and Other Covenants, wherein they agreed that the amount due by the State of São Paulo to the Company adjusted up to that date totaled R$915,251,200.68 and payment would be made by means of (a) the transfer to Sabesp of the Taiaçupeba, Jundiaí, Biritiba, Paraitinga and Ponte Nova
